Exhibit 10.1
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Employment Agreement”) is made and entered into
effective as of October 5, 2015 (the “Effective Date”), by and between
FluoroPharma Medical, Inc., a Nevada Corporation with a place of business at 8
Hillside Ave., Suite 108, Montclair NJ 07042 (the “Company”) and Thomas H. Tulip
(the “Employee”).
 
WHEREAS, the Company desires assurance of the association and services of
Employee in order to retain Employee’s experience, skills, abilities, background
and knowledge, and is willing to engage Employee’s services on the terms and
conditions set forth in this Employment Agreement;
 
WHEREAS, Employee desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Employment
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
1.           Duties. From and after the Effective Date, and based upon the terms
and conditions set forth herein, the Company agrees to employ the Employee and
the Employee agrees to be employed by the Company, as President of the Company
and in such equivalent or additional executive level position or positions as
shall be assigned to him by the Company’s Board of Directors (the “Board”).
While serving in such executive level position or positions, the Employee shall
report to, be responsible to, and shall take direction from the Board. During
the Term of this Employment Agreement (as defined in Section 2 below), the
Employee agrees to devote substantially all of his working time to the position
he holds with the Company and to faithfully, industriously, and to the best of
his ability, experience and talent, perform the duties, which are assigned to
him. The Employee shall observe and abide by the reasonable corporate policies
and decisions of the Company in all business matters.
 
The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in Corporations and firms other than the
Company and its subsidiaries, and (b) any investment or ownership interest in
any Corporation or firm other than the Company beneficially owned by the
Employee (excluding investments in life insurance policies, bank deposits,
publicly traded securities that are less than five percent (5%) of their class
and real estate). The Employee will promptly notify the Board of any additional
positions undertaken or investments made by the Employee during the Term of this
Employment Agreement if they are of a type, which, if they had existed on the
date hereof, should have been listed on Exhibit A hereto. As long as the
Employee’s other positions or investments in other firms are passive in nature
and do not create a conflict of interest, violate the Employee’s obligations
under Section 7 below or cause the Employee to neglect his duties hereunder,
such activities and positions shall not be deemed to be a breach of this
Employment Agreement.
 
2.           Term of this Employment Agreement. Subject to Sections 4 and 5
hereof (which include provisions for early termination of this Employment
Agreement), the Term of this Employment Agreement shall be for a period
commencing on the Effective Date and terminating thirty-six (36) months from the
Effective Date.
 
3.           Compensation. During the Term of this Employment Agreement, the
Company shall pay, and the Employee agrees to accept as full consideration for
the services to be rendered by the Employee hereunder, compensation consisting
of the following:
 
A           Salary. Beginning on the first day of the Term of this Employment
Agreement, the Company shall pay the Employee a salary of Three Hundred and
Twenty Thousand Dollars ($320,000) per year, payable in semi-monthly or monthly
installments as requested by the Employee; provided, however, such amount shall
increase to Three Hundred and Seventy Five Thousand Dollars ($375,000) per year
upon the completion of a bona fide firm commitment underwritten public offering
of the Company in which it raises gross proceeds of $12,000,000. The
Compensation Committee of the Board of Directors (the “Compensation Committee”)
shall review the Employee’s annual salary on an annual basis and may increase,
but not decrease, the salary at its discretion.

 
   



 
 

--------------------------------------------------------------------------------

 

B           Bonus. During the Term of this Employment Agreement, Employee, as
President, shall be eligible to receive an annual year-end bonus (the “Bonus”).
Payment of any such Bonus shall be conditioned on the successful completion of
specific business objectives established by the Board for each fiscal year. Such
business objectives, as adopted by the Board from time to time, shall be
incorporated by reference in this Employment Agreement. For the calendar year
ending December 31, 2016, the Board has determined that the maximum bonus
payable to the Employee will be One Hundred Twenty Five Thousand ($125,000)
Dollars, of which, one-half of the Bonus will be primarily based upon
successfully achieving the financial business milestones as defined in Exhibit B
attached to this Employment Agreement, and one-half of the Bonus will be
primarily based upon successfully achieving the clinical milestones as defined
in Exhibit C attached to this Employment Agreement. Qualification for the Bonus
payout shall be determined by the Board of Directors in its sole discretion
which shall be exercised reasonably. Any bonus payment to Employee for the
calendar year ending December 31, 2016 will be consistent with the guidelines
established by the Compensation Committee for other officer employees of the
Company for the payment of any bonus to officer employees of the Company. Any
bonus earned in any calendar year will be payable in the first calendar quarter
of the following calendar year.
 
C           Benefits. During the Term of this Employment Agreement, the Employee
will receive such employee benefits as are generally available to all employees
of the Company.
 
D           Stock Options. Effective as of the date of this Employment
Agreement, the Company shall grant Employee an option (the “Option”) to purchase
up to 500,000 shares of common stock of the Company pursuant to the terms of the
Company’s 2011 Equity Incentive Plan. The exercise price of the Option shall be
the closing price of the Company’s common stock on the date of grant. The Option
will have a term of ten years and will vest 1/3 annually on each of the first
three anniversaries of the date of this Employment Agreement; provided that
Employee is employed full-time by the Company on such dates. The Company will
provide Employee with a Stock Option Agreement that evidences the Option. The
Stock Option Agreement sets forth the specific terms and conditions of the
Option, including, without limitation, the vesting schedule and the terms under
which Employee will forfeit the Option (including termination of Employee’s
employment with the Company pursuant to Section 4). The grant is subject to
Employee’ s execution of the Stock Option Agreement. In the event that there is
any inconsistency between the Stock Option Agreement and this Employment
Agreement, this Employment Agreement shall control.
 
E           Success-Based Stock Grants. With respect to the period commencing on
the date of this Employment Agreement and ending December 31, 2018, Employee
shall be eligible to receive a target of an additional 500,000 shares of common
stock of the Company upon achievement of the milestones for such period set
forth on Exhibit B as determined by the Board in its sole discretion which shall
be exercised reasonably. None of the shares of common stock described in this
Section 3E (the “Shares”) shall be deemed granted, awarded or outstanding until
such time as the Board has awarded such shares of common stock based on
Employee’s achievement of the applicable milestones. Notwithstanding, the
foregoing, in the event of a Change of Control, the Board may determine to
accelerate the vesting of the Shares, in whole or in part, as determined in its
sole discretion. The Employee understands that the Shares are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act of 1933, as amended (the
“Securities Act”) only in certain limited circumstances.
 
F           Vacation. The Employee shall be entitled to twenty (20) days of
vacation during each calendar year during the Term of this Employment Agreement.
 
G           Expenses. The Company shall reimburse the Employee for all
reasonable out-of-pocket expenses incurred by him in the performance of his
duties hereunder, including expenses for travel, entertainment and similar
items, promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
H           Clawback Policy. The Company’s obligation to pay any bonus or
stock-based incentive compensation under paragraphs B., D. or E. of this Section
3, and the Employee’s right to receive or retain such compensation, shall be
subject to any policy adopted by the Board or its Compensation Committee (or any
successor committee of the Board with authority over executive compensation)
pursuant to the “clawback” provisions of Section 304 of the Sarbanes­Oxley Act
of 2002, Section 10D of the Securities Exchange Act of 1934, or regulations
promulgated there under, or pursuant to any rule of any national securities
exchange on which the equity securities of the Company are listed implementing
Section 10D of the Securities Exchange Act of 1934, or regulations promulgated
there under.
 
4.           Termination.
 
A           For Cause. The Company may terminate the employment of the Employee
prior to the end of the Term of this Employment Agreement “for cause.”
Termination “for cause” shall be defined as a termination by the Company of the
employment of the Employee occasioned by:
 
(i)           the failure by the Employee to cure a willful breach of a material
duty imposed on the Employee under this Employment Agreement or any other
written agreement between Employee and the Company within fifteen (15) days
after written notice thereof by the Company;
 
(ii)           the continuation by the Employee after written notice by the
Company of a willful and continued neglect of a duty imposed on the Employee
under this Employment Agreement;
 
(iii)           acts by Employee of fraud, embezzlement, theft or other material
dishonesty directed against the Company;
 
(iv)           the Employee is formally charged with a felony (other than a
traffic offense), or a crime involving moral turpitude, that in the reasonable
good faith judgment of the Board of Directors, results in material damage to the
Company or its reputation, or would materially interfere with the performance of
Employee’s obligations under this Employment Agreement; or
 
(v)           any condition which either results from the Employee’s substantial
dependence, as reasonably determined in good faith by the Board of Directors, on
alcohol, or on any narcotic drug or other controlled or illegal substance.
 
In the event of termination by the Company “for cause,” all salary, benefits and
other payments shall cease at the time of termination, and the Company shall
have no further obligations to the Employee.
 
B           Resignation. If the Employee resigns for any reason, all salary,
benefits and other payments (except as otherwise provided in paragraph G of this
Section 4 below) shall cease at the time such resignation becomes effective. At
the time of any such resignation, the Company shall pay the Employee the value
of any accrued but unused vacation time, and the amount of all accrued but
previously unpaid base salary through the date of such termination. The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph G of
Section 3 above.

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
C           Disability, Death. The Company may terminate the employment of the
Employee prior to the end of the Term of this Employment Agreement if the
Employee has been unable to perform his duties hereunder or a similar job for a
continuous period of six (6) months due to a physical or mental condition that,
in the opinion of a licensed physician, will be of indefinite duration or is
without a reasonable probability of recovery for a period of at least six (6)
months. The Employee agrees to submit to an examination by a licensed physician
of his choice in order to obtain such opinion, at the request of the Company,
made after the Employee has been absent from his place of employment for at
least six (6) months. Any requested examination shall be paid for by the
Company. However, this provision does not abrogate either the Company’s or the
Employee’s rights and obligations pursuant to the Family and Medical Leave Act
of 1993, and a termination of employment under this paragraph C shall not be
deemed to be a termination for cause.
 
If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family, as the
case may be, for the longer of Twelve (12) months after such termination or the
full unexpired Term of this Employment Agreement on the same terms and
conditions (including cost) as were applicable before such termination. In
addition, for the first six (6) months of any disability that results in the
Employee being unable to perform any gainful activity, the Company shall pay to
the Employee the difference, if any, between any cash benefits received by the
Employee from a Company-sponsored disability insurance policy and the Employee’s
salary hereunder. At the time of any such termination, the Company shall pay the
Employee, the value of any accrued but unused vacation time, and the amount of
all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Employee for the amount of
any expenses incurred prior to such termination by the Employee as required
under paragraph G of Section 3 above.
 
Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.
 
D           Termination Without Cause; Termination For Good Reason.
 
(i)           A termination “without cause” is a termination of the employment
of the Employee by the Company that is not “for cause” and not occasioned by the
resignation, death or disability of the Employee. If the Company terminates the
employment of the Employee without cause (whether before the end of the Term of
this Employment Agreement or, if the Employee is employed by the Company under
paragraph E of this Section 4 below, after the Term of this Employment Agreement
has ended), the Company shall, at the time of such termination, pay to the
Employee the severance payment provided in paragraph F of this Section 4 below
together with the value of any accrued but unused vacation time and the amount
of all accrued but previously unpaid base salary through the date of such
termination and shall provide him with all benefits to which he is entitled
under paragraph C of Section 3 above for Eighteen (18) months or the full
unexpired Term of this Employment Agreement, whichever is longer. The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph G of
Section 3 above.
 
(ii)           A termination for “Good Reason” is a termination of employment by
the Employee, unless otherwise consented to by the Employee, as a result of:

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
(a)           the material reduction of the Employee’s authority, duties and
responsibilities, or the assignment to the Employee of duties materially and
adversely inconsistent with the Employee’s position or positions with the
Company;
 
(b)           a material reduction in the annual salary of the Employee except
in connection with (i) a reduction in compensation generally applicable to
senior management employees of the Company or (ii) a delay or failure to
complete the Financing;
 
(c)           a material and willful breach of this Agreement by the Company
unrelated to delays or failure to complete the Financing.
 
Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason, the Company shall have 30
days from the date on which the Employee gives the written notice thereof to
cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder. Further, an event or
condition shall cease to constitute Good Reason ninety (90) days after the event
or condition first occurs, unless during the ninety (90) days after the event or
condition first occurs, the Employee gives the Company written notice of such
event or condition and Employee’s intent to treat such event or condition as
potentially triggering his right to terminate his employment with Good Reason.
 
If the Employee terminates his employment for Good Reason, the Company shall, at
the time of such termination, pay to the Employee the severance payment provided
in paragraph F of this Section 4 below together with the value of any accrued
but unused vacation time and the amount of all accrued but previously unpaid
base salary through the date of such termination and shall provide him with all
benefits to which he is entitled under paragraph C of Section 3 above for
eighteen (18) months or the full unexpired Term of this Employment Agreement,
whichever is longer. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph G of Section 3 above.
 
E           End of the Term of this Employment Agreement. Except as otherwise
provided in paragraphs F and G of this Section 4 below, the Company may
terminate the employment of the Employee at the end of the Term of this
Employment Agreement without any liability on the part of the Company to the
Employee but, if the Employee continues to be a full-time employee of the
Company after the Term of this Employment Agreement ends, his employment shall
be governed by the terms and conditions of this Employment Agreement, but he
shall be an employee at will and his employment may be terminated at any time by
either the Company or the Employee without notice and for any reason not
prohibited by law or no reason at all.
 
F           Severance. If the employment of the Employee is terminated by the
Company without cause or by the Employee for Good Reason (whether before the end
of the Term of this Employment Agreement or, if the Employee is employed by the
Company under paragraph E of this Section 4 above, after the Term of this
Employment Agreement has ended), then the Employee shall be paid, as a severance
payment an amount equal to Five Hundred Fifty Thousand Dollars ($550,000)
payable in twelve equal monthly installment payments or in a single lump sum
payment at the discretion of the Company.
 
G           Sale Transaction Bonus. If, during the first twelve months of the
Term of this Employment Agreement, the Company shall complete one or more
transactions that constitute (i) a sale of all or substantially all of the
assets of the Company, (ii) a sale of all or substantially all of the stock of
the Company or (iii) a merger or similar transaction (collectively, a “Sale
Transaction”) and the Sale Transaction results in net proceeds to the Company or
its stockholders, after payments of all debts, liabilities and other outstanding
obligations of the Company (as shown in the Company’s financial statements as of
the date of the Sale Transaction, which financial statements shall be prepared
in accordance with GAAP, consistently applied) (“Net Proceeds”), of more than
$50,000,000, then Employee shall receive one and one-half percent (1.5%) of the
amount of the Net Proceeds (the “Sale Transaction Bonus”); provided, however,
that the Sale Transaction Bonus shall not exceed, and is otherwise capped at a
maximum of, $1,000,000. For the avoidance of doubt, if the Company shall receive
stock or other property as such consideration, the Company may distribute such
stock or other property in satisfaction of the Sale Transaction Bonus obligation
based on its fair market value as determined by the Board.

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
H           Benefit and Stock Plans. In the event that a benefit plan or stock
plan which covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee (e.g., life insurance or
disability insurance), then such benefit plan or stock plan shall control the
disposition of the benefits or stock options.
 
I           Option Acceleration. In the event that the Company consummates a
Sale Transaction, 100% of Employee’s then outstanding unvested Options will vest
immediately prior to such transaction; provided, however, that in the event the
Sale Transaction Bonus shall become due and payable, the percentage of the
Employee’s outstanding unvested Options that vest immediately prior to a Sale
Transaction will be reduced from 100% to 50%.
 
5.           Proprietary Information Agreement. Employee has executed a
Proprietary Information Agreement as a condition of employment with the Company.
The Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.
 
6.           Non-Competition. Employee agrees that for so long as he is employed
by the Company under this Employment Agreement and for one (1) year thereafter,
the Employee will not:
 
A           enter into the employ of or render any services to any person, firm,
or corporation, which is engaged, in any part, in a Competitive Business (as
defined below);
 
B           engage in any directly Competitive Business for his own account;
 
C           become associated with or interested in through retention or by
employment any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor, or in any other relationship or capacity; or
 
D           solicit, interfere with, or endeavor to entice away from the
Company, any of its customers, strategic partners, or sources of supply.
 
Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business. “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:
 
(a)           is engaged in the development and/or commercialization of products
and/or systems for use in the cardiovascular nuclear medicine market which
compete with the Company’s products or product candidates, or
 
(b)           reasonably understood to be competitive in the relevant market
with products and/or systems described in clause a above, or
 
(c)           the Company engages in during the Term of this Employment
Agreement pursuant to a determination of the Board of Directors and from which
the Company derives a material amount of revenue or in which the Company has
made a material capital investment.
 
The covenants set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause.

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
7.           Arbitration. Any dispute or controversy arising under or in
connection with this Employment Agreement shall be settled exclusively by
arbitration in New York, New York, in accordance with the non-union employment
arbitration rules of the American Arbitration Association (“AAA”) then in
effect. If specific non-union employment dispute rules are not in effect, then
AAA commercial arbitration rules shall govern the dispute. If the amount claimed
exceeds $100,000, the arbitration shall be before a panel of three arbitrators.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall indemnify the Employee against and hold him
harmless from any attorney’s fees, court costs and other expenses incurred by
the Employee in connection with the preparation, commencement, prosecution,
defense, or enforcement of any arbitration, award, confirmation or judgment in
order to assert or defend any right or obtain any payment under paragraph C of
Section 4 above or under this sentence; without regard to the success of the
Employee or his attorney in any such arbitration or proceeding.
 
8.           Attorneys’ Fees and Expenses. Except as otherwise provided in
Section 7, in the event that any action, suit, or other legal or equitable
proceeding is brought by either party to enforce the provisions of this
Employment Agreement, or to obtain money damages for the breach thereof, then
the party which substantially prevails in such action (whether by judgment or
settlement) shall be entitled to recover from the other party all reasonable
expenses of such litigation (including any appeals), including, but not limited
to, reasonable attorneys’ fees and disbursements.
 
9.           Waiver of Jury Trial. EMPLOYEE AND FLUOROPHARMA HEREBY WAIVE THE
RIGHT TO A TRIAL BY JURY IN THE EVENT OF ANY DISPUTE WHICH ARISES UNDER THIS
AGREEMENT.
 
10.         Governing Law. The Employment Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to its conflicts of laws principles.
 
11.         Validity. The invalidity or unenforceability of any provision or
provisions of this Employment Agreement shall not affect the validity or
enforceability of any other provision of the Employment Agreement, which shall
remain in full force and effect.
 
12.         Compliance with Section 409A of the Internal Revenue Code. If, when
the Employee’s employment with the Company terminates, the Employee is a
“specified employee” as defined in Section 409A(a)(1)(B)(i) of the Internal
Revenue Code, and if any payments under this Employment Agreement, including
payments under Section 4, will result in additional tax or interest to the
Employee under Section 409A(a)(1)(B) (“Section 409A Penalties”), then despite
any provision of this Employment Agreement to the contrary, the Employee will
not be entitled to payments until the earliest of (a) the date that is at least
six months after termination of the Employee’s employment for reasons other than
the Employee’s death, (b) the date of the Employee’s death, or (c) any earlier
date that does not result in Section 409A Penalties to the Employee. As soon as
practicable after the end of the period during which payments are delayed
under this provision, the entire amount of the delayed payments shall be paid to
the Employee in a lump sum. Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required. For purposes of this
Agreement, any reference to the Employee’s termination of employment will mean
that the Employee has incurred a “separation from service” under Section 409A of
the Internal Revenue Code of 1986, as amended, and any guidance there under.
 
13.         Effect on Successors of Interest. This Employment Agreement shall
inure to the benefit of and be binding upon heirs, administrators, executors,
successors and assigns of each of the parties hereto. Notwithstanding the above,
the Employee recognizes and agrees that his obligation under this Employment
Agreement may not be assigned without the consent of the Company.
 
[Signature page follows]

 
 
 



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.
 
FLUOROPHARMA MEDICAL, INC. 
 
By: /s/ Johan M. (Thijs) Spoor
Name: Johan M. (Thijs) Spoor
Title:  CEO
 
 EMPLOYEE:
 
By: /s/ Thomas H. Tulip
Name: Thomas H. Tulip

 

